


THIRD AMENDMENT
THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of March 6, 2015 (this “Third
Amendment”), among Syniverse Holdings, Inc. (the “Borrower”), certain affiliates
of the Borrower signatory hereto and Barclays Bank PLC, as Administrative Agent
(the “Administrative Agent”), acting with the written consent of the Required
Revolving Lenders. Unless otherwise indicated, all capitalized terms used herein
and not otherwise defined shall have the respective meanings provided such terms
in the Credit Agreement referred to below (as amended by this Third Amendment).
W I T N E S S E T H :
WHEREAS, the Borrower, Buccaneer Holdings, LLC (“Holdings”), the Lenders from
time to time party thereto, the Administrative Agent and Barclays Bank PLC, as
Swing Line Lender and L/C Issuer, are parties to a Credit Agreement, dated as of
April 23, 2012, as amended by the Incremental Commitment Amendment, dated as of
June 28, 2013 and as further amended by the Second Amendment, dated as of
September 23, 2013 (as so amended, the “Credit Agreement”);
WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Borrower and the
Administrative Agent (acting with the written consent of Lenders constituting no
less than the Required Revolving Lenders), agree to the amendment of the Credit
Agreement as set forth herein;
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1 - CREDIT AGREEMENT AMENDMENTS. Subject to the satisfaction of the
conditions set forth in Section Two hereof:
(1)    Section 7.11 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“As of the end of each fiscal quarter of the Borrower and so long as the
aggregate amount of any Revolving Credit Loans, any Swing Line Loans or any L/C
Obligations (excluding L/C Obligations not in excess of $10 million and any
Letters of Credit which are Cash Collateralized by the Borrower to at least 105%
of their maximum stated amount) outstanding exceeds 25% of all Revolving Credit
Commitments, permit the Consolidated Senior Secured Debt Ratio as of the end of
such fiscal quarter to exceed the ratio set forth below opposite such quarter:






--------------------------------------------------------------------------------




March 31, 2015
5.25:1.00
June 30, 2015
5.25:1.00
September 30, 2015
5.25:1.00
December 31, 2015
5.25:1.00
March 31, 2016
5.25:1.00
June 30, 2016 and each fiscal quarter ended thereafter
5.00:1.00

”
SECTION 2 -    CONDITIONS TO EFFECTIVENESS. This Third Amendment and the
amendments set forth in Section One shall become effective on the date (the
“Third Amendment Effective Date”) when each of the following conditions shall
have been satisfied:
(1)    the Administrative Agent shall have received (A) a counterpart to this
Third Amendment signed by a duly authorized officer of the Borrower, Holdings
and each other Guarantor (whether the same or different counterparts) and (B)
the written consent of Lenders constituting the Required Revolving Lenders
consenting to this Third Amendment;
(2)    the Administrative Agent shall have received (A) true and complete copies
of resolutions of the board of directors or a duly authorized committee thereof
of the Borrower approving and authorizing the execution, delivery and
performance of this Third Amendment, and the performance of the Credit Agreement
as amended by this Third Amendment, certified as of the Third Amendment
Effective Date by a Responsible Officer, secretary or assistant secretary of the
Borrower as being in full force and effect without modification or amendment and
(B) a good standing certificate (or the equivalent thereof) for the Borrower
from its jurisdiction of formation;
(3)    the Borrower shall have paid to the Administrative Agent, in immediately
available funds, for the account of each Revolving Credit Lender that has
executed and delivered on or prior to 12:00 p.m., New York City time, March 6,
2015 a written consent to this Third Amendment (each, a “Consenting Lender”), an
amendment fee equal to 0.075% of each such Revolving Credit Lender’s Revolving
Credit Commitment;
(4)    at the time of and after giving effect to this Third Amendment, no
Default or Event of Default (each as defined in the Credit Agreement) shall have
occurred and be continuing; and
(5)    the representations and warranties set forth in Section Three of this
Third Amendment shall be true and correct in all material respects on and as of
the Third Amendment Effective Date.
SECTION 3 -    REPRESENTATIONS AND WARRANTIES; NO DEFAULT. In order to induce
the Lenders to consent to this Third Amendment, each of the Borrower, Holdings
and each other Guarantor represents and warrants, on the




--------------------------------------------------------------------------------




Third Amendment Effective Date, to each of the Consenting Lenders and the
Administrative Agent that:
(1)    the execution, delivery and performance by such Loan Party of this Third
Amendment is within such Loan Party’s corporate or other powers, has been duly
authorized by all necessary corporate or other organizational action, and does
not (i) contravene the terms of any of such Loan Party’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (A) any Contractual
Obligation to which such Loan Party is a party or by which such Loan Party or
the properties of such Loan Party are affected or (B) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject; or (iii) violate any
material Law; in each case, except with respect to any violation, breach or
contravention or payment (but not creation of Liens) referred to in clause (ii)
or (iii) to the extent that such violation, conflict, breach, contravention or
payment could not reasonably be expected to have a Material Adverse Effect;
(2)    this Third Amendment and the Credit Agreement, as amended hereby, each
constitute a legal, valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
laws affecting creditors’ rights generally and by general equitable principles;
(3)    all representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Credit Agreement and any other Loan Document
are true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Third Amendment Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date, and except that for purposes of this Section Three, the
representations and warranties contained in Sections 5.05(a), (b), (c) and (e)
of the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a), (b) and (c) of the Credit Agreement,
respectively; and
(4)    no Default exists as of the Third Amendment Effective Date.
SECTION 4 -    EFFECTS ON LOAN DOCUMENTS.
Except as expressly set forth herein, this Third Amendment shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or any other Loan Document and each and every such term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect and nothing herein can or may be
construed as a novation thereof. Each of Holdings, the Borrower and each of the
other Loan Parties (i) reaffirms its obligations under the Loan Documents to
which it is a party, (ii) acknowledges and agrees that all of its obligations
under the Security Agreement and the other Collateral Documents to which it




--------------------------------------------------------------------------------




is party are reaffirmed and remain in full force and effect on a continuous
basis, (iii) reaffirms each Lien granted by it to the Collateral Agent for the
benefit of the Secured Parties and the guarantees made pursuant to the Holdings
Guaranty and the Subsidiary Guaranty to which it is a party and (iv)
acknowledges and agrees that the grants of security interests by and the
guarantees of the Loan Parties contained in the Holdings Guaranty, the
Subsidiary Guaranty, the Security Agreement and the other Collateral Documents
are, and shall remain, in full force and effect after giving effect to this
Third Amendment. This Third Amendment shall constitute a “Loan Document” for
purposes of the Credit Agreement and from and after the Third Amendment
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to such agreement, shall, unless
expressly provided otherwise, refer to the Credit Agreement, as amended by this
Third Amendment. The Borrower hereby consents to this Third Amendment and
confirms that all of its obligations under the Loan Documents to which it is a
party shall continue to apply to the Credit Agreement, as amended hereby.
SECTION 5 -    EXPENSES. The Borrower shall pay all reasonable out-of-pocket
costs and expenses of the Administrative Agent incurred in connection with the
preparation, negotiation, execution and delivery of this Third Amendment and the
other instruments and documents to be delivered hereunder, if any (including the
reasonable fees, disbursements and other charges of Latham & Watkins LLP,
counsel for the Administrative Agent).
SECTION 6 -    COUNTERPARTS. This Third Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument. Delivery
of an executed counterpart of a signature page of this Third Amendment by
facsimile or any other electronic transmission shall be effective as delivery of
a manually executed counterpart hereof.
SECTION 7 -    APPLICABLE LAW. THIS THIRD AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK REGARDLESS OF THE
LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF
LAWS.
SECTION 8 -    HEADINGS. The headings of this Third Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
SECTION 9 -    FATCA.    For purposes of determining withholding Taxes imposed
under FATCA, from and after the Third Amendment Effective Date, the Borrower and
the Administrative Agent shall treat (and the Required Revolving Lenders by
consenting to this Third Amendment have authorized the Administrative Agent to
treat) the Credit Agreement (other than the Initial Term




--------------------------------------------------------------------------------




Loans and Tranche B Term Loans thereunder), as amended hereby, for purposes of
FATCA as not qualifying as a “grandfathered obligation” within the meaning of
Sections 1.1471-2(b)(2)(i) and 1.1471-2T(b)(2)(i) of the U.S. Treasury
regulations.




IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.
SYNIVERSE HOLDINGS, INC.
By: _________________________________
Name: Laura E. Binion
Title: General Counsel and Secretary
BUCCANEER HOLDINGS, LLC
By: _________________________________
Name: Laura E. Binion
Title: Senior Vice President, General Counsel and
Secretary
SYNIVERSE HOLDINGS, INC.
By: _________________________________
Name: Laura E. Binion
Title: General Counsel and Secretary
SYNIVERSE TECHNOLOGIES, LLC
By: _________________________________
Name: Laura E. Binion
Title: Senior Vice President and General Counsel
SYNIVERSE ICX CORPORATION
By: _________________________________
Name: Laura E. Binion
Title: Senior Vice President General Counsel and
Secretary
AICENT HOLDINGS CORPORATION
By: _________________________________
Name: Laura E. Binion
Title: Chief Financial Officer, Treasurer and
Secretary






AICENT INTERMEDIATE HOLDINGS CORPORATION
By: _________________________________
Name: Laura E. Binion
Title: Chief Financial Officer, Treasurer and
Secretary
AICENT, INC.
By: _________________________________
Name: Laura E. Binion
Title: Chief Financial Officer, Treasurer and
Secretary
AICENT INTERNATIONAL, INC.
By: _________________________________
Name: Laura E. Binion
Title: Chief Financial Officer, Treasurer and
Secretary






BARCLAYS BANK PLC,
as Administrative Agent
By:         
Name:
Title:




